DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on October 13, 2021, has been entered and acknowledged by the Examiner. 
	Claims 1-23 are pending in the instant application.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a distance between the collection system and the wavelength conversion device changes, brightness and color coordinates of light emitted from the optical-mechanical system change; the detection device is configured to detect information on the brightness and/or the color coordinates of the light emitted from the optical-mechanical system; and 2Application No. 16/614,105Docket No.: 32976/54961 Reply to Office Action of August 9, 2021 the distance adjustment device is configured to adjust the distance between the collection system and the wavelength conversion device in accordance with the information detected by the detection device in such a manner that the brightness and/or the color coordinates of the light emitted from the optical-mechanical system satisfy a preset condition, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by 
Regarding claims 2-19 and 21-23, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 20, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 20, and specifically comprising the limitation directed to a distance between the collection system and the wavelength conversion device changes, brightness and color coordinates of light emitted from the optical-mechanical system change; the detection device is configured to detect information on the brightness and/or the color coordinates of the light emitted from the optical-mechanical system; and the distance adjustment device is configured to adjust the distance between the collection system and the wavelength conversion device in accordance with the information detected by the detection device in such a manner that the brightness and/or the color coordinates of the light emitted from the optical-mechanical system satisfy a preset condition, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 11, filed October 13, 2021, with respect to the Lee reference have been fully considered and are persuasive.  The rejection of claims 1 and 20 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879